DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the “adjustment means” must be shown or the feature canceled from the claim.  No new matter should be entered.  The filed drawings indicate “adjustment means” are represented with numeral 40.  However, in the drawings numeral 40 is a dotted line box without structure to indicate how it would function as “adjustment means”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 11-16 recite “adjustment means”.  The instant application discloses that the adjustment means is able to act on the crimping station to vary the parameters of the crimping station (Page 4, ¶25).  Any machinery or process station to adjust the web, whether it be mechanical adjustment of placement of element or adjustments to moisture or chemical content is considered to be adjustment means for purposes of examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "specifically" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 6, 8, 10, and 16-19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "it comprises" renders the claim indefinite because it is unclear whether recitation of “it” is referring to the “crimping station” or “unit for crimping”.
Claim 16 recites the limitation "the support element".  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 depends from claim 14 which does not recite “a support element”
Regarding claims 11-16, the Claim limitation “adjustment means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant application discloses that the adjustment means is able to act on the crimping station to vary the parameters of the crimping station (Page 4, ¶25).  This is not a disclosure of corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 11-14, and  are rejected under 35 U.S.C. 103 as being unpatentable over EP 2666624 A1 (hereinafter DORNBUSCH) included in applicant’s IDS in view of US 20170303579 A1 (hereinafter SOO).
Regarding claim 1, DORNBUSCH discloses a method for crimping a web of material for the tobacco industry (abstract).  DORNBUSCH discloses feeding a web of material for the tobacco industry along a feed path (Fig. 1, wrapping material strip 33 fed into the embossing device 36) ; crimping the web between two crimping rollers (Fig. 2, embossing rollers 34 and 35, ¶36) operatively coupled to make a plurality of longitudinal easy folding lines on the web (Fig. 4).  
DORNBUSCH may not explicitly disclose measuring a value of a thickness of the web before the step of crimping; and in that the step of crimping the web is adjusted as a function of the measured value of the thickness of the web.
DORNBUSCH teaches a material strip tensioning device (Fig. 1, ¶37).  The tensioning device ensures that the wrapping material is conveyed with a constant, predetermined tensile force.  If the tensile force is not in range, the wrapping material strip is moistened to a desired 
SOO teaches an apparatus for the production of a cast web of homogenized tobacco material (Abstract).  SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a control unit which changes process parameters.  SOO teaches a thickness sensor adapted to determine the thickness or the variations in thickness of said cast web before, in or at the exit of said first drying section (¶34).  SOO further teaches that the formation of the cast web is a delicate process which determines the quality of the end product. Several parameters may be controlled to minimize the risk of a rejection of the homogenized tobacco web.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to measure a thickness of the web before crimping and adjust the crimping step as a function of the measured thickness as taught in DORNBUSCH and SOO.  DORNBUSCH teaches measuring tension before the crimping unit.  DORNBUSCH teaches that the process is adjusted based on the tension to prevent damage to the wrapping material (DORNBUSCH ¶50).  SOO teaches measuring thickness of a cast tobacco web with a sensor and then changing process parameters In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04.  A person of ordinary skill in the art would obviously use the thickness sensor of SOO placed before the crimping step in DORNBUSCH to adjust process parameters.  Doing so would prevent damage to the web (DORNBUSCH ¶50) and assure quality to prevent rejection (SOO ¶34). 
Regarding claim 2, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose, further comprising the step of comparing the measured value of the thickness of the web with a range of reference values; wherein the step of crimping the web is adjusted if the measured value of the thickness of the web is outside the range of reference values.
DORNBUSCH teaches that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  DORNBUSCH teaches that the gaps of the flanks are to be smaller than a thickness of the wrapping material strip (¶19). 
SOO teaches an apparatus for the production of a cast web of homogenized tobacco material (Abstract).  SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the sensor signals are used with a feedback loop for online signal processing and control to maintain the parameters within a set of predetermined ranges. For example, the process control may be influenced by appropriate process parameter changes (¶34)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH compare the measured thickness to choices of wrapping material and adjust the measured value as taught in DORNBUSCH and SOO.   A person of ordinary skill in the art would use the control system and thickness sensor of SOO to compare the measured thickness to choices of wrapping material.  This information would then be used to change process parameters.  Doing so would provide high quality for the tobacco web as taught by Soo (¶34).  
Regarding claim 3, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose, wherein the step of crimping the web is adjusted by a sub-step of adjusting a mutual distance between the two crimping rollers as a function of the thickness value measured in the step of measuring.
DORNBUSCH discloses that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  
SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a control unit which may change process parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH adjust the distance between the crimping rollers as a function of the thickness value as taught in DORNBUSCH and SOO.  DORNBUSCH discloses that the distance between the rollers will need to be adjusted based on the choice and thickness of the wrapping strip material.  SOO teaches measuring 
Regarding claim 4, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of crimping the web is adjusted by a sub-step of adjusting a mutual spatial position between the two crimping rollers to vary the geometry of the feed path of the web at the two crimping rollers, specifically to vary an angle of wrapping the web on at least one of the two crimping rollers.  
DORNBUSCH discloses that when the embossing rolls are adjusted the geometry of the feed path will vary (¶13).  DORNBUSCH discloses two figures that illustrate changes made to the spacing of the rollers, Fig. 2 and Fig. 6.  The angle of the incoming web is different in the two figures.  DORNBUSCH further discloses that the wrapping strip tension is controlled via a tensioning device 55 prior to embossing to ensure that the wrapping strip is conveyed with a constant as possible predetermined tensile force (¶37).  DORNBUSCH further discloses that the embossing roll is provided with a pivoting device 64 to enable swaging of the embossing roll.  Pivoting is changing of angles of the web.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include that the step of adjusting the spatial position will vary an angle of wrapping the web on the crimping rollers.  DORNBUSCH teaches that modifications of thickness and embossing may affect tension on the web (¶37).  DORNBUSCH further teaches that the tension should be controlled to a 
Regarding claim 5, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of measuring the thickness is carried out by measuring a plurality of thickness values on respective portions of the web; the method further comprising the step of calculating the average thickness value from the plurality of measured values, and wherein the step of crimping the web is adjusted as a function of an average thickness value obtained from the plurality of measured values.
SOO teaches that the control unit is adapted to receive signals sent by many sensors (¶34-¶35).  SOO teaches that it is advantageous to have several sensors to determine thickness variations in or at the exit of a drying station.  SOO teaches that the formation of the web is a delicate process and several parameters should be controlled for a quality product to be produced.  SOO further teaches that the feedback loops are adjusted based on the sensors to ensure that the appearance of defects is not outside a standard pre-set range.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include measuring a plurality of thickness values and adjusting the crimping step based on an average thickness.  SOO teaches that there are many sensors sending information to a control unit which then adjusts process parameters.  A person of ordinary skill in the art would obviously 
Regarding claim 7, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of measuring the value of the thickness of the web is carried out continuously while the web is moving forward.
DORNBUSCH teaches a material strip tensioning device (Fig. 1, ¶37).  The tensioning device ensures that the wrapping material is conveyed with a constant, predetermined tensile force.
SOO teaches measurement devices that can be performed during production while the stream is moving and then regulate the movement (¶29, ¶55, ¶56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include measuring the thickness while the web is moving.  SOO teaches that measurement is performed during production and the central control unit adjusts process parameters (¶56).  A person of ordinary skill in the art would obviously measure thickness on a moving web and then adjust parameters to achieve quality (SOO ¶34).
Regarding claim 11 DORNBUSCH discloses a unit for crimping a web of material for the tobacco industry (abstract).  DORNBUSCH discloses comprising a crimping station (Fig. 1, embossing device 36) equipped with a first crimping roller and a second crimping roller operatively coupled to make a plurality of longitudinal easy folding lines on the web in transit between the crimping rollers (Fig. 2, embossing rollers 34 and 36, ¶36).  DORNBUSCH further adjustment means acting on the crimping station to vary the operating parameters of the crimping station (Fig. 1, adjusting device 65).
DORNBUSH may not explicitly disclose that the unit includes at least one sensor configured to measure a value of a thickness of the web, the at least one sensor being disposed upstream of the crimping station; a control and drive unites connected to the at least one sensor and acting on the adjustment means to vary one or more of the operating parameters of the crimping station as a function of the value of the thickness measured by the at least one sensor.
DORNBUSCH teaches a material strip tensioning device (Fig. 1, ¶37).  The tensioning device ensures that the wrapping material is conveyed with a constant, predetermined tensile force.  If the tensile force is not in range, the wrapping material strip is moistened to a desired range.  The tensioning device is before the crimping step.  DORNBUSCH discloses that there is tension control and that the tension is controlled between 1 to 20 N in the area between the format inlet and the embossing device (¶43).  DORNBUSCH discloses that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  DORNBUSCH teaches that the spacing of the embossing rollers can be adjusted (Claim 16).  DORNBUSCH further teaches that the 
SOO teaches an apparatus for the production of a cast web of homogenized tobacco material (Abstract).  SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a central control unit (control unit 40, ¶56) which changes process 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit of DORNBUSCH to include at least one sensor configured to measure a value of a thickness of the web, the at least one sensor being disposed upstream of the crimping station; a control and drive unites connected to the at least one sensor and acting on the adjustment means to vary one or more of the operating parameters of the crimping station as a function of the value of the thickness measured by the at least one sensor.  DORNBUSCH teaches measuring tension before the crimping unit.  DORNBUSCH teaches that the process is adjusted based on the tension to prevent damage to the wrapping material (DORNBUSCH ¶50).  SOO teaches measuring thickness of a cast tobacco web with a sensor and then changing process parameters in response to the measurements evaluated in a control unit.  SOO teaches placement of thickness sensors in multiple locations for ensuring quality of the product. Section IV, Part C: Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04.  A person of ordinary skill in the art would obviously use the thickness sensor of SOO placed 
Regarding claim 12, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH may not explicitly disclose, wherein the control and drive unites acts on the adjustment means to vary one or more of the operating parameters of the crimping station if the measured value of the thickness of the web falls outside the range of reference values.
DORNBUSCH teaches that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  DORNBUSCH teaches that the gaps of the flanks are to be smaller than a thickness of the wrapping material strip (¶19). 
SOO teaches an apparatus for the production of a cast web of homogenized tobacco material (Abstract).  SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a control unit which may change process parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include wherein the control and drive unites acts on the adjustment means to vary one or more of the operating parameters of the crimping station if the measured value of the thickness of the web falls outside the range of reference values as taught in DORNBUSCH and SOO.   A person of ordinary skill in the art would use the control system and thickness sensor of SOO to compare the 
Regarding claim 13, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH further discloses, wherein at least one of the two crimping rollers is adjustably mounted relative to the other crimping roller to vary the mutual distance between the crimping rollers, wherein the adjustment means act on at least one of the crimping rollers to vary the mutual distance between the crimping rollers (Claim 16).
Regarding claim 14, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH may not explicitly disclose wherein at least one of the two crimping rollers is adjustably mounted relative to the other crimping roller to vary a mutual position between the crimping rollers, in such a way as to vary the geometry of the feed path of the web at the two crimping rollers, and wherein the adjustment means act on at least one of the two crimping rollers to vary the mutual position between the crimping rollers.
DORNBUSCH discloses that when the embossing rolls are adjusted the geometry of the feed path will vary (¶13).  DORNBUSCH discloses two figures that illustrate changes made to the spacing of the rollers, Fig. 2 and Fig. 6.  The angle of the incoming web is different in the two figures.  DORNBUSCH further discloses that the wrapping strip tension is controlled via a tensioning device 55 prior to embossing to ensure that the wrapping strip is conveyed with a constant as possible predetermined tensile force (¶37).  DORNBUSCH further discloses that the embossing roll is provided with a pivoting device 64 to enable swaging of the embossing roll.  Pivoting is changing of angles of the web.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include wherein at least one of the two crimping rollers is adjustably mounted relative to the other crimping roller to vary a mutual position between the crimping rollers, in such a way as to vary the geometry of the feed path of the web at the two crimping rollers, and wherein the adjustment means act on at least one of the two crimping rollers to vary the mutual position between the crimping rollers.  DORNBUSCH teaches that modifications of thickness and embossing may affect tension on the web (¶37).  DORNBUSCH further teaches that the tension should be controlled to a predetermined tensile force which would prevent damage to the web.  A person of ordinary skill in the art would recognize that the measuring and adjusting of tension through pivoting and tensioning devices will vary the angle of wrapping the web.  Controlling the tension will prevent damage to the web.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DORNBUSCH and SOO as applied to claims 1 and 11 above and in further view of US 5085229 A (hereinafter TALLIER).
Regarding claim 6, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of measuring the value of the thickness of the web is carried out using one or more optical sensors, preferably laser sensors.
TALLIER teaches an apparatus for forming continuous cigarette rods (title/abstract).  TALLIER teaches that two data detectors are provided and a thickness regulator where the data detectors are made up of a laser-beam measuring device 13.  (Figs. 3-4, Col. 3, lines 50-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to measure the thickness with laser sensors as taught in TALLIER.  A person of ordinary skill in the art would obviously use laser sensors to measure a thickness because laser sensors are a known technology and would provide reliable thickness results.  
Regarding claim 17, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH does not disclose wherein the at least one sensor is an optical sensor, preferably a reflective laser sensor.
TALLIER teaches an apparatus for forming continuous cigarette rods (title/abstract).  TALLIER teaches that two data detectors are provided and a thickness regulator where the data detectors are made up of a laser-beam measuring device 13.  (Figs. 3-4, Col. 3, lines 50-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to measure the thickness with laser sensors as taught in TALLIER.  A person of ordinary skill in the art would obviously use laser sensors to measure a thickness because laser sensors are a known technology and would provide reliable thickness results.  

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  DORNBUSCH and SOO as applied to claims 1 and 11 above and in further view of US 9151595 B1 (hereinafter COOK) and US 20040122547 A1 (hereinafter SEYMOUR).
Regarding claim 8, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of measuring the value of the thickness of the web is carried out in a measuring zone on a portion of web while that portion of the web is temporarily stationary, the measuring zone being disposed upstream of a storage zone of the web where another portion of the web is preferably in motion along the feed path, the storage zone being disposed between the measuring zone and the two crimping rollers.
COOK teaches a laser thickness gauge and method with two sensors along a web face and a third sensor on the opposite surface (Abstract).  COOK teaches that it is desirable to measure the thickness of a web and that the web may be stationary or traveling at the time of measurement (Col. 1, lines 42-50).  A digital processor computes in real time a measured thickness against a target (Col. 2, lines 36-39).  
SEYMOUR teaches cigarette manufactured with paper wrapping materials and paper web (Abstract).  SEYMOUR teaches the use of detectors and sensors for inspecting the paper web (¶22).  SEYMOUR further teaches that the system has control logic that will determine irregular patterns and band detection (Fig. 15, ¶67, ¶132-133).  A PLC based control system 1518 provides overall supervisory control of the cigarette manufacturing system to receive, process, and reject cigarettes that do not meet certain specifications (¶135).  When a specification is not met, the cigarette is rejected to a rejection location (¶136).  The PLC can 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include wherein the step of measuring the value of the thickness of the web is carried out in a measuring zone on a portion of web while that portion of the web is temporarily stationary as taught in COOK.  COOK teaches that the thickness measurement can occur during the movement of the web, but that measurement is possible when the web is stationary.  A person of ordinary skill in the art would measure the thickness both of a stationary web or a moving web.  Either measurement would permit the system to compare the measured thicknesses against a target and act based on the results.  Further a person of ordinary skill in the art would have modified DORNBUSCH to include the measuring zone being disposed upstream of a storage zone of the web where another portion of the web is preferably in motion along the feed path, the storage zone being disposed between the measuring zone and the two crimping rollers as taught in SEYMOUR.  SEYMOUR teaches using sensors to detect defects and rejecting product, either cigarettes or the web, based on certain specifications.  A rejection location, considered to be a storage location, would obviously be positioned downstream of the measurement location, but before further processing.  This would permit the operator or system to respond to the rejection (SEYMOUR ¶136) and make changes to reduce future rejected product (¶140).
Regarding claim 18, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH does not disclose comprising a reservoir for the web, disposed along the feed path between the crimping station and the at least one sensor, the at least one sensor being disposed upstream of the reservoir and being configured to measure the thickness of the web in a measuring zone on a portion of web, which is preferably stationary and disposed upstream of the reservoir.
COOK teaches a laser thickness gauge and method with two sensors along a web face and a third sensor on the opposite surface (Abstract).  COOK teaches that it is desirable to measure the thickness of a web and that the web may be stationary or traveling at the time of measurement (Col. 1, lines 42-50).  A digital processor computes in real time a measured thickness against a target (Col. 2, lines 36-39).  
SEYMOUR teaches cigarette manufactured with paper wrapping materials and paper web (Abstract).  SEYMOUR teaches the use of detectors and sensors for inspecting the paper web (¶22).  SEYMOUR further teaches that the system has control logic that will determine irregular patterns and band detection (Fig. 15, ¶67, ¶132-133).  A PLC based control system 1518 provides overall supervisory control of the cigarette manufacturing system to receive, process, and reject cigarettes that do not meet certain specifications (¶135).  When a specification is not met, the cigarette is rejected to a rejection location (¶136).  The PLC can also send a shutdown to the machine and records the information in a database 1545.  This can also occur with the paper web itself (¶144).  The machine can be programmed to alert the operator or stop movement of the paper web (¶91).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include wherein the step of measuring the value of the thickness of the web is carried out in a measuring zone .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DORNBUSCH and SOO as applied to claim 1 above and in further view of US 4030511 A (hereinafter WAHLE)
Regarding claim 9, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of feeding the web comprises the following sub-steps: unwinding a first web from a first roll, splicing a terminal portion of the first web to an initial portion of a second web forming part of a second roll, unwinding the second web from the second roll, wherein the step of measuring a value of the thickness of the web is carried out on the second web before starting to unwind the second web from the second roll.
WAHLE teaches a product line consisting of a cigarette making machine controlled by a circuit with regulates speeds and changes in response to signals from detectors (Abstract).  WAHLE discloses a portion of the process where the web 39 advances through a splicing mechanism 53 (Fig. 2, Col. 7, lines 13-40).  There are two rotary splicing rollers and detectors 57 that scan the supply bobbin 41.  This sends a signal to the control unit.  There is a control panel 59 (Col. 7 lines 41-57).
SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a control unit which may change process parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include the splicing mechanism taught in WAHLE.  A person of ordinary skill in the art forming a web would obviously include a splicing mechanism with two rolls.  Doing so would join the webs of two bobbins.  Further WAHLE teaches sensors on the rollers that detect diameter and send signals to the control unit.  A person of ordinary skill in the art would obviously include the thickness sensor taught in SOO and position it to measure thickness before starting to unwind the second roll.  Doing so would allow control of the system based on inputs.  
Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over DORNBUSCH, SOO, and WAHLE as applied to claim 9  above and in further view of US 5085229 A (TALLIER).
Regarding claim 10, modified DORNBUSCH discloses the method of claim 9 as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of measuring the value of the thickness of the web is carried out using one or more optical sensors, preferably an optical sensor or a mechanical feeler.
TALLIER teaches an apparatus for forming continuous cigarette rods (title/abstract).  TALLIER teaches that two data detectors are provided and a thickness regulator where the data detectors are made up of a laser-beam measuring device 13.  (Figs. 3-4, Col. 3, lines 50-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to measure the thickness with laser sensors as taught in TALLIER.  A person of ordinary skill in the art would obviously use laser sensors to measure a thickness because laser sensors are a known technology and would provide reliable thickness results.  

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over DORNBUSCH and SOO as applied to claim 11 above and in further view of WAHLE and TALLIER.
Regarding claim 19, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH does not disclose comprising a feed station having at least two rolls, wherein a first roll is operational and a second roll is on standby and vice versa, alternately, and wherein the at least one sensor acts on at least one of the two rolls, the sensor being preferably a mechanical feeler or an optical sensor.
WAHLE teaches a product line consisting of a cigarette making machine controlled by a circuit with regulates speeds and changes in response to signals from detectors (Abstract).  
TALLIER teaches an apparatus for forming continuous cigarette rods (title/abstract).  TALLIER teaches that two data detectors are provided and a thickness regulator where the data detectors are made up of a laser-beam measuring device 13.  (Figs. 3-4, Col. 3, lines 50-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include comprising a feed station having at least two rolls, wherein a first roll is operational and a second roll is on standby and vice versa, alternately, as taught in WAHLE.  Doing so would provide a continuous feed by splicing ends together.  Further it would have been obvious to one of ordinary skill in the art to provide wherein the at least one sensor acts on at least one of the two rolls, the sensor being preferably a mechanical feeler or an optical sensor as taught in TALLIER.  A person of ordinary skill in the art would obviously use laser sensors to measure a thickness because laser sensors are a known technology and would provide reliable thickness results.  
Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 15, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH does not disclose wherein the crimping station comprises a supporting element which the crimping rollers are mounted on, and wherein the supporting element is configured to adopt variable position and/or orientation in such a way as to vary the orientation of the web being fed to the crimping rollers relative to the crimping rollers themselves, the adjustment means acting on the supporting element to vary the position and/or orientation of the supporting element.  
DORNBUSCH discloses that the embossing rolls are provided with a pivoting device 64, this is considered to be a supporting element.  DORNBUSCH discloses that the distance between the rollers is preferably adjustable (¶17).  Adjustable rollers vary the position and orientation of the crimping rollers to vary the orientation of the web.  DORNBUSCH further discloses that the rollers are spaced from each other to not touch to prevent damage and that depending on the choice of wrapping material this distance will have to be set accordingly (¶46).  This does not disclose a supporting element with an adjustment means acting on the supporting element.
Regarding claim 16, modified DORNBUSCH teaches the crimping unit of claim 14 as discussed above.  DORNBUSCH does not disclose the supporting element is rotatable about an adjustment axis, the first crimping roller is coaxial with the adjustment axis of the supporting element, the second crimping roller is eccentric relative to the adjustment axis of the supporting element, since it is preferably mounted on the supporting element by means of a roller holder whose axis of rotation is eccentric relative to a respective axis of rotation of the second crimping roller; and wherein the adjustment means act on the roller holder and/or on the supporting element.  DORNBUSCH does disclose pivoting devices, but does not disclose the structure of the support element being co-axial with the first crimping roller and the second crimping roller eccentric relative to the adjustment axis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726